     Case 2:20-cv-01191-WBS-JDP Document 34 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ROOSEVELT POARCH,                         No. 2:20-cv-1191-WBS-JDP (PC)
12                      Plaintiff,
13          v.                                         ORDER
14   LENICK RANDY, et al.,
15                      Defendants.
16

17          Plaintiff, proceeding without counsel, has filed this civil rights action seeking relief under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 14, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 14, 2020, are adopted in full; and

28          2. This action is dismissed without prejudice for failure to prosecute and for failure to
                                                      1
     Case 2:20-cv-01191-WBS-JDP Document 34 Filed 01/13/21 Page 2 of 2


 1   state a claim as set forth in the September 3, 2020 order. See ECF No. 20.

 2   Dated: January 13, 2021

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
